EXHIBIT 10.3
 
EXECUTION VERSION


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
SCHAWK, INC.
 
 
 
______________________________
 
FOURTH AMENDMENT
Dated as of November 17, 2010
 
to
 
NOTE PURCHASE AGREEMENT
Dated as of December 23, 2003
 
______________________________
 
 
 
 
Re: $15,000,000 4.90% Series 2003-A Senior Notes, Tranche A,
Due December 31, 2013
and
$10,000,000 4.98% Series 2003-A Senior Notes, Tranche B,
Due April 30, 2014
of
Schawk, Inc.


DATED AS OF NOVEMBER 17, 2010
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 
 
FOURTH AMENDMENT TO NOTE AGREEMENT
 
THIS FOURTH AMENDMENT dated as of November 17, 2010 (the or this “Fourth
Amendment”) to the Note Purchase Agreement dated as of December 23, 2003 is
between SCHAWK, INC., a Delaware corporation (the “Company”), and each of the
institutions which is a signatory to this Fourth Amendment (collectively, the
“Noteholders”).
 
RECITALS:
 
A.      The Company and each of the Noteholders have heretofore entered into the
Note Purchase Agreement dated as of December 23, 2003, as amended, modified and
supplemented from time to time (the “Note Agreement”).  The Company has
heretofore issued the $15,000,000 4.90% Series 2003-A Senior Notes, Tranche A,
Due December 31, 2013 and the $10,000,000 4.98% Series 2003-A Senior Notes,
Tranche B, Due April 30, 2014 (collectively, the “Notes”) pursuant to the Note
Agreement.
 
B.      The Company and the Noteholders now desire to amend the Note Agreement
in the respects, but only in the respects, hereinafter set forth.
 
C.      Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Note Agreement unless herein defined or the context
shall otherwise require.
 
D.      All requirements of law have been fully complied with and all other acts
and things necessary to make this Fourth Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.
 
NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Fourth Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:
 
SECTION 1.    AMENDMENTS TO NOTE AGREEMENT.
 
Section 1.1.  Section 10.6 of the Note Agreement shall be and is hereby amended
in its entirety to read as follows:
 
“Section 10.6.  Restricted Payments.  The Company shall not declare or make any
Restricted Payment, except (i) for fiscal years ending on or prior to December
31, 2010, Restricted Payments in an amount not to exceed $5,000,000 in the
aggregate during any such fiscal year (provided that the Special Restricted
Payments shall not count against such $5,000,000 limitation), (ii) Restricted
Payments in an amount not to exceed $14,000,000 in the aggregate during the
period from January 1, 2011 until July 12, 2012 (provided that (x) such
Restricted Payments shall not exceed $10,000,000 in the aggregate for any four
consecutive fiscal quarters of the Company within such period and (y) the
Special Restricted Payments shall not count against such $14,000,000
limitation), (iii) the Special Restricted Payments and (iv) Restricted Payments
by a Subsidiary to the
 

 
 

--------------------------------------------------------------------------------

 

Company or another Subsidiary; provided, however, that in no event shall any
Restricted Payments (other than Restricted Payments to the Company) be declared
or made if either a Default or an Event of Default shall have occurred and be
continuing at the date of declaration or payment thereof or would result
therefrom.”
 
Section 1.2.  Section 10.19(b) of the Note Agreement is hereby amended to amend
and restate the table appearing therein in its entirety to read as follows:
 
“Last Twelve-Month Period Ending
Maximum Cash Flow Leverage Ratio
   
September 30, 2010
2.75 to 1.00
     December 31, 2010 and the last day of each fiscal quarter thereafter ending
 2.50 to 1.00”

 
Section 1.3.  The following shall be added as a new definition in alphabetical
order to the Defined Terms in Schedule B to the Note Agreement:
 
““Special Restricted Payments” means one or more Restricted Payments payable by
the Company on or before December 31, 2011 in an aggregate amount not to exceed
$13,000,000.”
 
SECTION 2.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Section 2.1.  To induce the Noteholders to execute and deliver this Fourth
Amendment (which representations shall survive the execution and delivery of
this Fourth Amendment), the Company represents and warrants to the Noteholders
that:
 
(a)      this Fourth Amendment has been duly authorized, executed and delivered
by it and this Fourth Amendment constitutes the legal, valid and binding
obligation, contract and agreement of the Company enforceable against the
Company in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles relating to or limiting creditors’ rights generally;
 
(b)      the Note Agreement, as amended by this Fourth Amendment, constitutes
the legal, valid and binding obligation, contract and agreement of the Company
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
or equitable principles relating to or limiting creditors’ rights generally;
 
(c)      the execution, delivery and performance by the Company of this Fourth
Amendment (i) has been duly authorized by all requisite corporate action and, if
required, shareholder action, (ii) does not require the consent or approval of
any governmental or regulatory body or agency, and (iii) will not (A) violate
(1) any provision of law, statute, rule or regulation or its certificate of
incorporation or bylaws, (2) any order of any court or any rule, regulation or
order of any other agency or government binding upon it, or (3) any provision of
any material indenture, agreement or other instrument to which it is a party or
by which its properties or assets are or may
 

 
2

--------------------------------------------------------------------------------

 

be bound, or (B) result in a breach or constitute (alone or with due notice or
lapse of time or both) a default under any indenture, agreement or other
instrument referred to in clause (iii)(A)(3) of this Section 2.1(c);
 
(d)      as of the date hereof and after giving effect to this Fourth Amendment,
no Default or Event of Default has occurred which is continuing and no condition
exists which has resulted in, or could reasonably be expected to have, a
Material Adverse Effect;
 
(e)      all the representations and warranties contained in Section 5 of the
Note Agreement and in Section 5 of the Guaranty Agreement are true and correct
in all material respects with the same force and effect as if made by the
Company and the Subsidiary Guarantors, respectively, on and as of the date
hereof;
 
(f)       all Subsidiaries that are required to enter into the Subsidiary
Guaranty or enter into a joinder agreement in respect of the Subsidiary Guaranty
pursuant to Section 9.6 of the Note Agreement have so entered into the
Subsidiary Guaranty or a joinder agreement in respect of the Subsidiary Guaranty
and are listed on the signature pages to this Fourth Amendment as Subsidiary
Guarantors; and
 
(g)      other than as expressly set forth in the Bank Credit Agreement First
Amendment (as defined below) or as expressly set forth in the 2005 Note
Agreement Third Amendment (as defined below), neither the Company nor any of its
Subsidiaries on or prior to the Amendment No. 4 Effective Date has paid or
agreed to pay, nor will the Company or any of its Subsidiaries pay or agree to
pay on or after to the Amendment No. 4 Effective Date, any fees or other
compensation to the Administrative Agent, any Bank Lender or any holder of the
2005 Notes for or with respect to the Bank Credit Agreement First Amendment or
the 2005 Note Agreement Third Amendment (in each case other than for the
reimbursement of out of pocket expenses in connection therewith).
 
SECTION 3.  CONDITIONS TO EFFECTIVENESS OF THIS FOURTH AMENDMENT.
 
Section 3.1.  This Fourth Amendment shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied:
 
(a)      executed counterparts of this Fourth Amendment, duly executed by the
Company, each of the Subsidiary Guarantors and the holders of the Notes, shall
have been delivered to the Noteholders;
 
(b)      the Company shall have delivered to the Noteholders executed copies of
(i) the Amendment No. 1 to Amended and Restated Credit Agreement dated as of the
date hereof among the Company, certain Subsidiaries of the Company named
therein, JPMorgan Chase Bank, N.A., as agent and collateral agent, and the other
financial institutions party thereto (the “Bank Credit Agreement First
Amendment”), and (ii) the Third Amendment to Note Purchase and Private Shelf
Agreement dated as of the date hereof among the Company and the holders of the
2005 Notes (the “2005 Note Agreement Third Amendment”), and all related
agreements, documents and
 

 
3

--------------------------------------------------------------------------------

 

instruments, in each case, in connection therewith, all of which shall be in
form and substance satisfactory to the Noteholders;
 
(c)      for the account of each Noteholder, the Company shall have paid an
amendment fee in an amount equal to 0.05% of the principal amount of the Notes
outstanding as of the Amendment No. 4 Effective Date held by such Noteholder;
 
(d)      the representations and warranties of the Company set forth in Section
2 hereof are true and correct on and with respect to the date hereof; and
 
(e)      the Company shall have paid the reasonable fees and expenses of Choate,
Hall & Stewart LLP, special counsel to the Noteholders, in connection with the
negotiation, preparation, approval, execution and delivery of this Fourth
Amendment.
 
Upon receipt of all of the foregoing, this Fourth Amendment shall become
effective (the “Amendment No. 4 Effective Date”).


SECTION 4.  MISCELLANEOUS.
 
Section 4.1.  This Fourth Amendment shall be construed in connection with and as
part of the Note Agreement and, except as modified and expressly amended by this
Fourth Amendment, all terms, conditions and covenants contained in the Note
Agreement, the Guaranty Agreement and the Notes are hereby ratified and shall be
and remain in full force and effect.
 
Section 4.2.  Except as modified and expressly amended by this Fourth Amendment,
the execution, delivery and effectiveness of this Fourth Amendment shall not (a)
amend the Note Agreement, the Guaranty Agreement or any Note, (b) operate as a
waiver of any right, power or remedy of any Noteholder, or (c) constitute a
waiver of, or consent to any departure from, any provision of the Note
Agreement, the Guaranty Agreement or any Note at any time.
 
Section 4.3.  Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Fourth Amendment
may refer to the Note Agreement without making specific reference to this Fourth
Amendment but nevertheless all such references shall include this Fourth
Amendment unless the context otherwise requires.  At all times on and after the
Amendment No. 4 Effective Date, each reference to the Note Agreement in any
other document, instrument or agreement shall mean and be a reference to the
Note Agreement as modified by this Fourth Amendment.
 
Section 4.4.  The descriptive headings of the various Sections or parts of this
Fourth Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
 
Section 4.5.  This Fourth Amendment shall be governed by and construed in
accordance with the laws of the State of New York excluding choice-of-law
principles of the law of such State that would require the application of the
laws of a jurisdiction other than such State.
 
[Signatures on Following Page]
 
 
 
4

--------------------------------------------------------------------------------

 


The execution hereof by you shall constitute a contract between us for the uses
and purposes hereinabove set forth, and this Fourth Amendment may be executed in
any number of counterparts, each executed counterpart constituting an original,
but all together only one agreement.
 

 
Very truly yours,
         
SCHAWK, INC.
           
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer          

 
Each of the Subsidiary Guarantors hereby (i) consents to the foregoing Fourth
Amendment and ratifies the amendments contained therein, (ii) ratifies and
reaffirms all of its obligations and liabilities under each Subsidiary Guaranty
(as defined in the Note Agreement referred to in the Fourth Amendment)
notwithstanding the Fourth Amendment or otherwise, (iii) confirms that each
Subsidiary Guaranty remains in full force and effect after giving effect to the
Fourth Amendment, (iv) represents and warrants that there is no defense,
counterclaim or offset of any type or nature under any Subsidiary Guaranty, (v)
agrees that nothing in any Subsidiary Guaranty, the Note Agreement, the Fourth
Amendment or any other agreement or instrument relating thereto requires the
consent of any Subsidiary Guarantor or shall be deemed to require the consent of
any Subsidiary Guarantor to any future amendment or other modification to the
Note Agreement, and (vi) waives acceptance and notice of acceptance hereof.
 

 
SCHAWK USA, INC.
         
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer                  

 
SCHAWK WORLDWIDE HOLDINGS INC.
         
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer                  

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
SCHAWK HOLDINGS INC.
         
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer                  

 
SEVEN SEATTLE, INC.
         
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer                  

 
SCHAWK LLC
         
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer                  

 
MIRAMAR EQUIPMENT, INC.
         
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer                  

 
SCHAWK DIGITAL SOLUTIONS INC.
         
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer                  

 
KEDZIE AIRCRAFT LLC
         
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer                  

 


 
 

--------------------------------------------------------------------------------

 



 Accepted as of the date first written above.            
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
         
 
By:
Babson Capital Management LLC,
as Investment Adviser
                   
By:
/s/John B. Wheeler      
Name:  John B. Wheeler
Title:     Managing Director
                 

  C.M. LIFE INSURANCE COMPANY          
 
By:
Babson Capital Management LLC,
as Investment Adviser
                   
By:
/s/John B. Wheeler      
Name:  John B. Wheeler
Title:     Managing Director
                 

  MASS MUTUAL ASIA LIMITED          
 
By:
Babson Capital Management LLC,
as Investment Adviser
                   
By:
/s/John B. Wheeler      
Name:  John B. Wheeler
Title:     Managing Director
         

 


 
 
 
 